            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

LEON DEWAYNE TUSH,                    )
                                      )
                Plaintiff,            )
                                      )
v.                                    )        Case No. CIV-19-035-KEW
                                      )
COMMISSIONER OF THE SOCIAL            )
SECURITY ADMINISTRATION,              )
                                      )
                Defendant.            )

                           OPINION AND ORDER


     Plaintiff Leon DeWayne Tush (the AClaimant@) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the ACommissioner@) denying Claimant=s application

for disability benefits under the Social Security Act.             Claimant

appeals the decision of the Administrative Law Judge (AALJ@) and

asserts that the Commissioner erred because the ALJ incorrectly

determined that Claimant was not disabled.                 For the reasons

discussed   below,   it   is   the   finding   of   this   Court   that   the

Commissioner=s decision should be and is AFFIRMED.

            Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

Ainability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .@

42 U.S.C. ' 423(d)(1)(A).      A claimant is disabled under the Social
Security    Act   Aonly   if   his   physical    or   mental   impairment     or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy. .                   .@   42 U.S.C.

'423(d)(2)(A).     Social Security regulations implement a five-step

sequential process to evaluate a disability claim.              See, 20 C.F.R.

'' 404.1520, 416.920.1

      Judicial review of the Commissioner=s determination is limited

in scope by 42 U.S.C. ' 405(g).         This Court=s review is limited to



      1
         Step one requires the claimant to establish that he is not engaged in
substantial gainful activity, as defined by 20 C.F.R. §§ 404.1510, 416.910.
Step two requires that the claimant establish that he has a medically severe
impairment or combination of impairments that significantly limit his ability
to do basic work activities. 20 C.F.R. §§ 404.1521, 416.921. If the claimant
is engaged in substantial gainful activity (step one) or if the claimant’s
impairment is not medically severe (step two), disability benefits are denied.
At step three, the claimant’s impairment is compared with certain impairments
listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a
listed impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry. If not, the evaluation
proceeds to step four, where claimant must establish that he does not retain
the residual functional capacity (“RFC”) to perform his past relevant work. If
the claimant’s step four burden is met, the burden shifts to the Commissioner
to establish at step five that work exists in significant numbers in the national
economy which the claimant – taking into account his age, education, work
experience, and RFC – can perform.       Disability benefits are denied if the
Commissioner shows that the impairment which precluded the performance of past
relevant work does not preclude alternative work. See generally, Williams v.
Bowen, 844 F.2d 748, 750-51 (10th Cir. 1988).




                                       2
two inquiries:        first, whether the decision was supported by

substantial     evidence;    and,     second,    whether     the   correct    legal

standards were applied.         Hawkins v. Chater, 113 F.3d 1162, 1164

(10th    Cir.   1997)(citation        omitted).        The   term    Asubstantial

evidence@ has been interpreted by the United States Supreme Court

to require Amore than a mere scintilla.                It means such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.@       Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting     Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)).     The court may not re-weigh the evidence nor substitute

its discretion for that of the agency.                 Casias v. Secretary of

Health   &   Human   Servs.,    933    F.2d     799,   800   (10th   Cir.    1991).

Nevertheless, the court must review the record as a whole, and the

Asubstantiality of the evidence must take into account whatever in

the record fairly detracts from its weight.@                   Universal Camera

Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias, 933 F.2d

at 800-01.

                            Claimant=s Background

     Claimant was 53 years old at the time of the ALJ=s decision.

Claimant obtained a GED.         Claimant has worked in the past as a

construction     worker.       Claimant     alleges    an    inability   to    work

                                        3
beginning November 1, 2014 due to limitations resulting from

degenerative disc disease, severe chronic pain, lung problems,

right hand problems due to past breaks, left side, neck, shoulder,

and   arm   “stay    asleep”,     problems   getting      along    with    people,

explosive anger, and depression.

                               Procedural History

      On    February    19,     2016,   Claimant   protectively      filed     for

disability insurance benefits under Title II (42 U.S.C. ' 401, et

seq.) and for supplemental security income pursuant to Title XVI

(42 U.S.C. ' 1381, et seq.) of the Social Security Act.                  Claimant=s

applications were denied initially and upon reconsideration.                    On

October 26, 2017, Administrative Law Judge (AALJ@) James Lichan

conducted    an     administrative      hearing    by    video    with    Claimant

appearing    in     Muskogee,    Oklahoma    and   the    ALJ    presiding    from

McAlester, Oklahoma.          The ALJ entered an unfavorable decision on

February 5, 2018.       The Appeals Council denied review on November

30, 2018.     As a result, the decision of the ALJ represents the

Commissioner=s final decision for purposes of further appeal.                   20

C.F.R. '' 404.981, 416.1481.

               Decision of the Administrative Law Judge

      The ALJ made his decision at step five of the sequential

                                         4
evaluation.     He determined that while Claimant suffered from

severe impairments, he did not meet a listing and retained the

residual functional capacity (ARFC@) to perform less than a full

range of light work.

                       Errors Alleged for Review

     Claimant   asserts    the   ALJ    committed   error    in    (1)   his

determination at step two; and (2) finding Claimant could perform

other work at step five.

                        Step Two Determination

     In his decision, the ALJ found Claimant suffered from the

severe impairments of emphysema, degenerative disc disease of the

lumbar spine, and depression.           (Tr. 16).   The ALJ determined

Claimant retained the RFC to perform light work except his ability

to perform a full range of light work was diminished by additional

non-exertional limitations.       These limitations include avoiding

concentrated    exposure    to   dusts,    fumes,   gases,   and     odors;

restricting Claimant to work that is of SVP level 2 or less as

defined by the Dictionary of Occupational Titles (“DOT”) with the

ability to apply common sense understanding to remember and carry

out very short and simple written or oral instructions and make

simple   work-related      decisions.       Claimant   could       interact

                                    5
occasionally with supervisors and co-workers, but he could have

little or no contact with the general public.            (Tr. 21).

     After     consultation   with     a   vocational    expert,     the   ALJ

determined Claimant could perform the representative jobs of small

products assembler, inspector packer, and bottling line attendant,

all of which the ALJ found existed in sufficient numbers in the

national economy.     (Tr. 25).      As a result, the ALJ concluded that

Claimant was not under a disability from November 1, 2014 through

the date of the decision.      Id.

     Claimant contends the ALJ erred at step two by failing to

consider all of his impairments.           Claimant asserts that the ALJ

should have considered her cervical spondylosis with multiple

level neuroforaminal narrowing and degenerative disc disease at

C5-6 and C6-7 as a severe impairment.             As noted by the ALJ,

Claimant received an MRI of his spine on September 16, 2010 after

a motor vehicle collision – some four years prior to the alleged

onset date.      Degenerative changes were noted in the form of

multilevel marginal osteophytes, facet arthrosis, and Schmorl’s

notes at L4 and L5.     The alignment of the spine was within normal

limits   with    no   acute   displaced      fracture,    dislocation,     or

subluxation.    (Tr. 365).    The cervical spine showed straightening

                                      6
which was believed to be secondary to muscle spasms.                   The alignment

of     the   cervical     spine     was    within       normal     limits    with   no

spondylolisthesis identified and no fracture seen.                    Intervertebral

disk    space   narrowing     was    noted      at   C5-C6   and    C6-C7.      Neural

foraminal narrowing at multiple levels was noted secondary to facet

joint and uncinated process hypertrophy.                     (Tr. 366).       The ALJ

concluded that no evidence appears in the record that Claimant

ever sought medical care for this condition.                  (Tr. 16).

       The ALJ acknowledged that Claimant’s medical history does not

support his claims of back problems and associated pain.                            On

November 4, 2015, Claimant was seen at the NeoHealth Westville

Family Medical Center complaining of back pain.                      It was noted at

that time that Claimant smoked two packs of cigarettes per day.

Noting Claimant’s assertions of back pain, the clinic found no

symptoms of sciatica, neck pain, joint pain, joint stiffness,

limitation      of    joint   movement,        muscle   pain,      muscle    weakness,

arthralgias,         arthritis,     gait   disorders,        joint     edema,    joint

erythremia, joint hyperemia, falls, or limb pain.                      He was well-

nourished and was in no acute distress.                      Claimant’s gait was

normal, thoracic spine examination was normal, thoracic spine was

non-tender to palpation, thoracic spine range of motion was normal,

                                           7
and thoracic spine was stable.           Claimant’s lumbar spine revealed

normal lumbar lodosis with no tenderness to palpation and normal

range of motion.     The lumbar spine was stable.            Motor examination

revealed normal tone, bulk, and strength.               (Tr. 355).

     Claimant    returned    to    the   clinic    on    September   12,   2017.

Claimant’s gait was painful.             His cervical spine revealed no

deformities,     misalignment      or    mass.      He    had   tenderness   to

palpation, pain with range of motion, and stability of the cervical

spine.   His thoracic spine was tender to palpation with painful

range of motion.      Claimant’s lumbar spine showed normal lumbar

lodosis but was tender and pain with range of motion.                 Straight

leg raising was positive bilaterally.            He had mild weakness in his

motor examination and mild pain in his lower extremities with range

of motion.     (Tr. 389).

     Claimant also underwent a consultative examination by Dr.

Jimmie Taylor on March 24, 2016.             Dr. Taylor noted Claimant had

decreased range of motion with stiffness in his back with some

paint with all movement.          His grip was 4/5 on the right and 5/5

on the left.     His dexterity was 5/5.          He had a safe, stable gait

with no assistive device and his heel, toe and tandem walks were

within normal limits.       (Tr. 337).       Dr. Taylor diagnosed Claimant

                                         8
with Chronic Obstructive Pulmonary Disease, degenerative joint

disease in the shoulders, degenerative disc disease of the low

back, radiculopathy radiating into his legs, tobacco addiction,

decreased range of motion in the shoulders and low back, chronic

pain, and exercise intolerance.       (Tr. 338).

     Where an ALJ finds at least one “severe” impairment, a failure

to designate another impairment as “severe” at step two does not

constitute reversible error because, under the regulations, the

agency at later steps considers the combined effect of all of the

claimant's    impairments   without    regard    to     whether   any   such

impairment,   if   considered   separately,     would   be   of   sufficient

severity.    Brescia v. Astrue, 287 F. App'x 626, 628–629 (10th Cir.

2008).   The failure to find that additional impairments are also

severe is not cause for reversal so long as the ALJ, in determining

Claimant's RFC, considers the effects “of all of the claimant's

medically determinable impairments, both those he deems ‘severe’

and those ‘not severe.’”    Id. quoting Hill v. Astrue, 289 F. App'x.

289, 291–292, (10th Cir. 2008).

     Moreover, the burden of showing a severe impairment is “de

minimis,” yet “the mere presence of a condition is not sufficient

to make a step-two [severity] showing.”         Flaherty v. Astrue, 515

                                   9
F.3d    1067,      1070-71      (10th     Cir.      2007)   quoting         Williamson      v.

Barnhart, 350 F.3d 1097, 1100 (10th Cir. 2003); Soc. Sec. R. 85-

28.     At step two, Claimant bears the burden of showing the

existence of an impairment or combination of impairments which

“significantly limits [his] physical or mental ability to do basic

work activities.”              20 C.F.R. § 416.920(c).             An impairment which

warrants disability benefits is one that “results from anatomical,

physiological,            or        psychological       abnormalities            which     are

demonstrable         by   medically       acceptable        clinical      and     laboratory

diagnostic techniques.”               42 U.S.C. § 1382c(a)(1)(D).               The severity

determination        for       an    alleged   impairment         is    based    on   medical

evidence alone and “does not include consideration of such factors

as age, education, and work experience.”                      Williams v. Bowen, 844

F.2d 748, 750 (10th Cir. 1988).

       In this case, the ALJ did not end the sequential evaluation

at    step   two     by    finding      Claimant      had    no    severe       impairments.

Moreover,       he    considered         Claimant’s         back       condition      in   the

evaluation of the subsequent steps but discounted its effects due

to the lack of treatment.                 (Tr. 21-24).        Since he did not deny

benefits at step two based upon the lack of any severe impairments,

the ALJ’s failure to include this condition does not constitute

                                               10
reversible error.

       Moreover,      the    ALJ’s    reliance   upon    the   lack     of   medical

treatment was proper.          While Claimant attributes this fact to his

lack of medical insurance, the record indicates that he attended

free clinics for other conditions but did not continue to do so

for his back.          He also had SoonerCare available to him but

curiously stated he could not take it out without taking child

support   from     his      child’s    mother.       Claimant’s      continued   and

considerable expenditure of funds for cigarettes to the exclusion

of seeking medical treatment is a valid consideration for the ALJ.

                                     Step Five Analysis

       Claimant also contends the exclusion of his degenerative disc

disease    and     the      associated     effects     from    the    hypothetical

questioning      of   the    vocational    expert     rendered    the    step    five

findings invalid.           The hypothetical questioning included all of

the limitations that the ALJ found to be properly included in the

RFC.    (Tr. 21, 51-52); Qualls v. Apfel, 206 F.3d 1368, 1373 (10th

Cir. 2011).      As a result, no error is found at step five.

                                      Conclusion

       The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied.                  Therefore,


                                          11
this Court finds, in accordance with the fourth sentence of 42

U.S.C. ' 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

     IT IS SO ORDERED this 30th day of March, 2020.




                              ______________________________
                              KIMBERLY E. WEST
                              UNITED STATES MAGISTRATE JUDGE




                               12
